Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-3 and 14-20 is withdrawn.  
The examiner apologizes for any inconvenience the withdrawal may have caused applicant. Claims 4,7,9 are allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, it is unclear to the examiner if "the aperture” in line 21 is the same “aperture” of line 11, and regarding claim 19, it is unclear to the examiner if "the aperture” in line 21 is the same “aperture” of line 9?
Claim 1 recites the limitation "the aperture of the second connection portion" in line 21; Claim 19 recites the limitation "the aperture of the second connection portion" in line 21;
  There is insufficient antecedent basis for this limitation in the claims.
Correction is required.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hedges in view of Davis 6,773,310 and Chopra. Regarding claim 1, Hedges discloses  a quick change battery clamp configured to be reversibly coupled to a battery post, comprising: a first clamp body 2; a second clamp body 3 coupled to the first clamp body; a pin 17 disposed through each of the first clamp body and the second clamp body, wherein the second clamp body is configured to selectively rotate about the pin relative to the first clamp body; and a handle assembly  (8,10-12,22) selectively disposed through each of  the first clamp body 2 and the second clamp body 3 and configured to transition the first clamp body and the second clamp body between an open position and a closed position, wherein the first clamp body and the second clamp body define an aperture  having a substantially round  cross-section configured to receive the battery post (fig. 2), wherein each of the first clamp body 2 and the second clamp body 3 have a connection portion 13,19, the first clamp body connection portion 13 and the second clamp body connection portion 19 disposed adjacently when the quick change battery clamp is in a closed position, wherein the first clamp body connection portion 13 is fixedly coupled to a portion of the handle assembly, wherein the handle assembly is a cam lever 10, and wherein the cam lever includes a rod 8 and a handle 22, the handle biases against the second connection portion 19, where the rod is disposed through an aperture of the second connection portion and is affixed to the first connection portion 13.

Regarding claim 2, Chopra discloses the clamp having an interior wall of one of the first clamp body, the second clamp body, includes a plurality of ridges 34,36. It would have been obvious to one of ordinary skill to modify the first and/or second clamp body of Hedges to includes a plurality of ridges to provide a means to penetrate corrosion to ensure there is solid electrical contract between the clamp and the battery terminal as taught by Chopra.
Regarding claim 3, Chopra discloses the plurality of ridges are disposed substantially parallel with a top surface and a bottom surface of the one of the first clamp body, the second clamp body and the first clamp body and the second clamp body. 
Regarding claim 15, Hedges discloses the handle being rotatably connected to the rod. 
Regarding claim 17, Hedges discloses, further comprising a wire connecting structure 14 disposed on one of a top surface and a bottom surface of the first clamp body.
Regarding claim 18, Hedges discloses the second clamp body is hingedly connected to the first clamp body. 
Regarding claim 19,  Hedges discloses  a quick change battery clamp configured to be reversibly coupled to a battery  having a positive pole battery post and a negative pole battery post, comprising: a first clamp body 2; a second clamp body 3 coupled to the first clamp body; and a handle assembly  (8,10-12,22) selectively disposed through each of  the first clamp body 2 and the second clamp body 3 and configured to transition the first clamp body and the second 
 each of the first clamp body 2 and the second clamp body 3 have a connection portion 13,19, the first clamp body connection portion 13 and the second clamp body connection portion 19 disposed adjacently when the quick change battery clamp is in a closed position, wherein the first clamp body connection portion 13 is fixedly coupled to a portion of the handle assembly, wherein the handle assembly is a cam lever 10, and wherein the cam lever includes a rod 8 and a handle 22, the handle biases against the second connection portion 19, where the rod is disposed through an aperture of the second connection portion and is affixed to the first connection portion 13.  Hedges does not disclose the aperture having a substantially polygonal cross-section. However, Chopra discloses in fig. 1, a battery clamp with an aperture that is substantially polygonal. It would have been obvious to one of ordinary skill to modify the battery clamp of Hedges by modifying the aperture with a different type of configuration as taught by Chopra to grip the battery post.
 Regarding claim 20, Hedges discloses a method of using a quick change battery clamp with a battery post, the method comprising the steps of:  providing the quick change battery clamp a first clamp body 2; a second clamp body 3 coupled to the first clamp body; a pin 17 disposed through each of the first clamp body and the second clamp body, wherein the second clamp body is configured to selectively rotate about the pin relative to the first clamp body; and a handle assembly  (8,10-12,22) selectively disposed through each of  the first clamp body 2 and the second clamp body 3 and configured to transition the first clamp body and the second clamp .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hedges and Chopra as applied to claim 1 above, and further in view of Orange 6,971,925. Hedges and Chopra disclose the invention substantially as claimed. Neither over Hedges nor Chopra disclose the rod being rotated into a threaded aperture of the first connection portion. However, Orange discloses a battery clamp having first and second connection portions 18,18’ and a rod 28 being rotated into a threaded aperture of the first connection portion 18. Therefore, it would have been obvious to one of ordinary skill to modify the rod the cam lever of  Hedges by providing the rod being rotated into a threaded aperture of the first connection portion as  taught by Orange as an alternative means of fastening.
16 is rejected under 35 U.S.C. 103 as being unpatentable over Hedges and Chopra as applied to claim 1 above, and further in view of Grippe 2007/0287326. Hedges and Chopra disclose the invention substantially as claimed. Neither over Hedges nor Chopra disclose the substantially polygonal cross-section is a substantially quadrilateral cross-section.  However, substantially polygonal cross-section being a substantially quadrilateral cross-section is well known in the art as evidenced by Grippe. Grippe discloses a battery clamp having an aperture with a substantially polygonal cross-section being a substantially quadrilateral cross-section.  It would have been obvious to modify the clamp of Hedges/Chopra by having the aperture with different type of configurations as taught by Chopra for gripping since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  
Allowable Subject Matter
Claims 4,7,9 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        


.